United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER,
Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-63
Issued: June 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JURISDICTION

On October 10, 2012 appellant filed a timely appeal from an August 28, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) concerning a schedule
award claim for his right upper extremity. The Board assigned Docket No. 13-63.
In an August 28, 2012 decision, OWCP explained that, as appellant was previously
awarded a schedule award for 17 percent impairment of the right upper extremity under File No.
xxxxxx607 and, as the medical evidence demonstrated five percent impairment of the right upper
extremity under the current File No. xxxxxx965, appellant was “not entitled to any additional or
increase (sic) impairment for that extremity.”
The Board has duly considered the matter and concludes that the case is not in posture for
decision. OWCP accepted that appellant sustained right carpal tunnel syndrome in the
performance of duty. Right carpal tunnel release surgery was authorized by OWCP and
performed on January 6, 2011.1
1

On October 23, 2010 appellant, then a 77-year-old maintenance mechanic, filed an occupational disease claim
alleging that on September 22, 2010 he first realized that his carpal tunnel syndrome was employment related.
OWCP accepted the claim for right carpal tunnel syndrome.

The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.2 As it
referenced the schedule award appellant received in a prior claim for an injury pertaining to his
right upper extremity,3 OWCP should have doubled the case files in accordance with its
procedures. As the record before the Board does not contain evidence from the prior claim
referenced by OWCP and used by it in denying appellant the five percent impairment found by
OWCP’s medical adviser for his right carpal tunnel syndrome, the Board is unable to properly
address and adjudicate the schedule award issue. On remand, OWCP should combine the
present case record, File No. xxxxxx965, with File No. xxxxxx607. After combining these two
case records, OWCP should consider the evidence contained in the combined case record and,
following any necessary further development, issue a de novo decision. Accordingly, the
January 29, 2010 decision denying an additional schedule award for a permanent impairment of
the right upper extremity should be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2012 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: June 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).
3

The record reveals that appellant received a schedule award under File No. xxxxxx607 for a 17 percent
impairment of the right upper extremity. OWCP noted that the accepted condition under File No. xxxxxx607 was
for right shoulder impingement.

2

